Citation Nr: 0609530	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  01-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The appellant had active service from March 12 to May 9, 
1996.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2000 rating action that denied service 
connection for a bilateral knee disability.  The appellant 
filed a Notice of Disagreement in December 2000, and the RO 
issued a Statement of the Case (SOC) in March 2001.  The 
appellant filed a Substantive Appeal in May 2001.

In December 2001, the RO notified the appellant of a 
videoconference hearing that had been scheduled for her for a 
date in January 2002; she failed to report for the hearing.  
The RO issued a Supplemental SOC (SSOC) in February 2002.

In September 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002) and Board procedures then in effect.  
The appellant and her representative were notified of that 
development by letters of December 2002 and May 2003.  
However, the provisions of 38 C.F.R. § 19.9 purporting to 
confer upon the Board the jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board but not 
reviewed by the RO were later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, in October 2003 the 
Board remanded this matter to the RO for completion of the 
development action requested, and consideration of the claim 
in light of the additional evidence.  After accomplishing the 
requested action to the extent possible, the RO continued 
denial of the claim (as reflected in the January 2006 SSOC), 
and returned this case to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has, to the extent 
possible, been accomplished.

2.  While knee pains were noted in service, and the veteran 
continues to complain of knee pain, the only competent, 
pertinent, post-service evidence establishes that the veteran 
does not have a current knee disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the November 2000 rating action, the March 2001 SOC, 
the July and December 2001 letters, the February 2002 SSOC, 
the May 2002, May 2004, and April and September 2005 letters, 
and the January 2006 SSOC, the appellant and her 
representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate her claim, and 
the evidence that had been considered in connection with her 
appeal.  Thus, the Board finds that the claimant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, the July 2001 and May 2004 RO letters, SOC, and 
SSOCs variously informed the appellant of what the evidence 
had to show to establish entitlement to the benefit she 
sought; what information or evidence VA still needed from 
her; what evidence VA had retrieved and considered in her 
claim; what evidence she had to furnish; what she had to do 
to obtain assistance from VA in connection with her appeal; 
and that VA would make reasonable efforts to help her get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter 2001 and 2004 RO letters specifically 
informed the appellant of the VCAA's requirements, and 
notified her that she could help with her claim by informing 
VA of any additional information or evidence that she wanted 
it to try to obtain for her, where to send additional 
evidence or information concerning her appeal, and where she 
could request assistance if needed.  The latter May 2004 RO 
letter and another April 2005 letter specifically notified 
the claimant to furnish any evidence in her possession that 
pertained to her claim.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by her and 
what evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a claimant of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the 
appellant prior to the November 2000 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice strictly meeting the VCAA's notice 
requirements in this appeal does not prejudice her in any 
way.  In this regard, the Board points out that the Court has 
also held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
claimant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action, several RO letters, SOC, and SSOCs issued 
between 2000 and 2006 have repeatedly explained to the 
appellant what was needed to substantiate her claim.  As a 
result of RO development and the Board's remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the claimant's appeal.  The RO most recently readjudicated 
the claim on the merits in January 2006 on the basis of all 
the available evidence of record, as reflected in the SSOC.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, the existence of a disability, a 
connection between military service and that disability, the 
degree of disability, and effective date concerning the 
disability).  However, as the Board's decision herein denies 
the appellant's claim for service connection, no disability 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to her under the notice 
requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative 
as well as pursuant to the Board's remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claim, 
to include obtaining available service and post-service VA 
and private medical records from the time of her military 
service up to the present time.  Further, the report of July 
2000 VA examination is of record.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, that any existing, 
additional evidence that is pertinent to the claim on appeal 
needs to be obtained.  

The Board also finds that there is no need to further develop 
the record to create any additional evidence for 
consideration.  As noted above, the appellant failed to 
report for a RO videoconference hearing that had been 
scheduled for her for a date in January 2002.  Although in 
her May 2001 Substantive Appeal, the appellant argued that a 
July 2000 VA examination was inadequate, and she requested a 
new VA examination by an orthopedic specialist, she failed, 
without stated good cause, to report for VA examinations that 
were later scheduled for her on three separate occasions-in 
June 2003, and in March and October 2005.  On each occasion, 
by letters of May 2003, December 2004, and October 2005, the 
VA medical facility notified her at her address of record of 
the date and time of the examination, and to notify the RO if 
she was unable to report for the examination; she did not 
respond prior to failing to report for each examination.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of the claim on appeal at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Service Connection 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

In this case, the service medical records show that the 
appellant was seen in April 1996 with a one-week history of 
bilateral knee pain.  There was no history of trauma. Current 
examination showed no redness or swelling, and there was 
full, active range of knee motion.  The assessment was 
retropatellar pain syndrome.  She was subsequently seen later 
that month with the same complaints that prevented her from 
running.  A medical evaluation board noted that she had a 
past history of locking knees since the age of 13, which 
problem had progressed since enlistment.  Current examination 
showed full range of knee motion.  The diagnosis was chronic 
knee pain that existed prior to service and had not been 
permanently aggravated by service.

However, the post-service record is negative for pertinent 
bilateral knee disability.  After examination in May 1996 at 
the Family Health Center, the assessment was knee pain, 
probable patellofemoral syndrome; however, when seen again in 
August 1996, the appellant stated that her knees were getting 
better.  Although she complained of bilateral knee pain when 
seen again over 3 years later in November 1999, examination 
at that time revealed no knee tenderness or swelling, and no 
pain with patellar movement, and range of motion, strength, 
and stability were all normal.  Significantly, in December 
1999, an examiner stated that, on the previous examination, 
he had never found any knee abnormality.

On July 2000 VA orthopedic examination, the appellant gave a 
history of the onset of severe knee pain approximately 3 
weeks from beginning basic military training, particularly 
since running uphill.  There was no history of a specific 
injury.  Current examination revealed no knee deformity, 
effusion, crepitus, or joint line pain.  Each knee could be 
flexed to 120 degrees and could fully extend.  The diagnosis 
was normal knee examination. 

As such, the Board finds that any bilateral knee complaints 
the appellant had in service are not indicative of any 
chronic disability, inasmuch as the post-service record shows 
no competent evidence of current bilateral knee disability 
upon which to predicate a grant of service connection.  While 
complaints of pain were noted in service, and have been noted 
since service, pain, without underlying pathology, does not 
constitute a disability for compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
Where, as here, the only competent evidence establishes that 
the veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As noted above, while further examination may have revealed 
current pathology underlying the appellant's complaints of 
bilateral knee pain, the appellant failed, without stated 
good cause, to report for VA examinations that were scheduled 
for her on three separate occasions-in June 2003, and in 
March and October 2005.  Because of her lack of cooperation, 
further medical evidence that may have been dispositive of 
the claim on appeal has not been obtained.  Also, neither the 
appellant nor her representative has presented or identified 
any pertinent medical evidence that would support the 
presence of a current bilateral knee disability.  Under these 
circumstances, the Board has no other choice but to consider 
the claim on the basis of the current record, which, as 
indicated above, does not establish the presence of a current 
knee disability.  The Board emphasizes that the duty to 
assist is not a one-way street.  See, e.g., Wood v. 
Derwinski, 1 Vet. App. 190 (1993).  

In addition to the medical evidence of record, the Board also 
has considered the appellant's contentions in connection with 
the claim on appeal.  However, as a lay person without the 
appropriate medical training and expertise, she simply is not 
competent to render a probative (persuasive) opinion on a 
medical matter-such as whether she currently suffers from 
actual knee disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, her own 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a bilateral knee disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


